The court properly exercised its discretion when it denied defendant’s motion to reopen the suppression hearing since the insignificant discrepancy between the ghost officer’s trial testimony and the arresting officer’s hearing testimony would not have affected the outcome of the hearing (People v Hardy, 275 AD2d 656, Iv denied 96 NY2d 735).
Defendant’s claim regarding the court’s instruction on “lack of evidence” is unpreserved (People v Roldos, 161 AD2d 610, Iv denied 76 NY2d 864), and we decline to review it in the inter*610est of justice. Were we to review this claim, we would find that even if there were any error, it was harmless in view of the overwhelming evidence of defendant’s guilt (id.).
We find no basis to disturb the sentence. Concur — Nardelli, J.P., Saxe, Ellerin, Rubin and Friedman, JJ.